DETAILED ACTION
This is a final Office Action addresses U.S. Application No. 16/822,771.  Based upon a review of the instant application, the actual filing date of the instant application is April 22, 2020.  Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘311 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Applicant’s arguments with respect to claim(s) the newly amended claim limitations in independent claims 1, 11, and 14 have been considered but are moot because the new ground of rejection relies on a different reference in the prior rejection of record for the subject matter specifically challenged in the argument.

Claim Objections
Claims 1, 9, 10, 11, 14, and 21 are objected to because of the following informalities:  
Independent claims 1, 11 and 14 should be amended to include “(CLS)” in the respective preambles after the phrase “Context Label Switching” since the acronym is used in certain dependent claims.
Claim 9 recites in part, “the managing the context label further comprise content search, to determine next hop, and to manage mobility anchoring…” however the phrase is grammatically incorrect as there seems to be verb/tense disagreement.
Claim 21 should be amended to recite “determining the next hop, and managing the mobility anchoring and location service.”
Claim 10 should be amended to include the word “wherein” before “the managing context label at line 2 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part, “managing the context label comprises guiding content chunk delivery associating the route path and managing content flow.” This limitation is unclear to the Examiner. It is unclear how many actions are being claimed and/or what the route path is being associated with. Claim 16 recites a similar limitation. 
Claims 4-6 and 17-19 are rejected based on their dependence on claims 3 and 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10, 11, 14, 15, 16, 17, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya et al. (U.S Patent No. 7,209,977 hereinafter “Acharya”) in view of Kompella (U.S. Patent No. 9,246,801) and further in view of Burckart et al. (U.S. Patent No. 9,882,954 hereinafter “Burckart”).

	Referring to claim 1, Acharya teaches a system for Context Label Switching comprising:
	a network device (see “forward proxy 203” in figure 2) including a context label layer for managing a context label (see items 109-112 in figure 1c) for each content chunk of a plurality of content chunks (see item 108 in figure 1c), the context label comprising interested content information (see In this invention we add an additional MPLS label (111) to encode application-layer information, including information about the content being requested, as shown in FIG. 1c.”), the managing the context label layer comprising:
	determining a routing path for content chunk in accordance with the context label (see lines 25-29 of column 5, “When the MPLS-aware forward proxy 203 makes a corresponding connection to the server 214, it pushes an appropriate label (LC) onto the label stack. It then places another label (LR) onto the label stack to facilitate routing through the MPLS network. ”);
	processing the content chunk (see lines 9-27 of column 7, URLs are inspected to determine if they are starting a new session or stopping an existing session),
	wherein the context label layer comprises:
	a cache plane configured to store and manage the content chunk (see lines 24-27 of column 4, “A forward proxy typically accepts HTTP requests from the clients and makes its own request to the Web server on the clients' behalf, often performing some additional function such as caching or request filtering.”).
	Acharya fails to teach the context label comprising at least two of interested content information, location information, or user ID information, the user ID information in association with the context label.
	Kompella teaches, in an analogous system, managing a context label for each content chunk, wherein the context label comprises at least two of interested content information (i.e. a protocol type identifying the protocol to which the data unit belongs), location information (i.e. source/destination address), or user ID information, the user ID information including a consumer ID (i.e. destination port), a supplier ID (i.e. source port), and a device ID (i.e. MAC address) (see figure 3 and lines 10-29 of column 9, “The label context information may identify, for example, one or more of a source address, a destination address, a source port, a destination port, an ingress address (e.g., an address assigned to an ingress network device, such as network device 12A), an egress network device (e.g., an address assigned to an egress network device, such as network device 12C), a virtual path identifier (as defined by the ATM protocol, for example), a virtual channel identifier (again, as defined by the ATM protocol, for example), a protocol type identifying the protocol to which the data unit corresponds, a customer identifier (e.g., a customer identifier assigned by the service provider to customer networks, such as customer networks 16), a Media Access Control (MAC) address, or any other information that defines a context by which the label may be understood or that may be useful in debugging or otherwise troubleshooting network 14.” 
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Acharya’s system with the above teachings of Kompella such that the context label comprises at least two of the interested content information, location information, or user ID information, instead of just one as taught by Acharya. One of ordinary skill would have been motivated to make such modification because Kompella suggests considering additional criteria can aid in debugging, traffic filtering and traffic engineering (see lines 10-29 of column 2).
	The combination of Acharya and Kompella fails to explicitly teach the cache plane stores and manages the content chunks in association with the context label. 
	Burckart teaches, in an analogous system, a network device comprising a cache plane configured to store and manage content chunks (“web content element”) in association with a context label (element identifier) (see lines 20-31 of column 16, “When a determination is made that the requested element is a suitable element, the process 500 makes a determination at decision point 510 as to whether the requested element is in the cache.”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya and Kompella with the above teachings of Burckart. One of ordinary skill would have been motivated to make such modification because Acharya suggests the network devices may perform additional functions such as caching and Burckart teaches similar devices and discloses the particular implementation details of caching web content elements (i.e. fragments, or chunks).

	Referring to claim 2, the combination of Acharya, Kompella, and Burckart teaches the system of claim 1 (as shown above), and Acharya further teaches the managing the context label comprises creating and inserting the context label at a sender (see packet 204 in figure 2, forward proxy 203 adds Lc and Lr labels to the IP pkt), modifying the context label at an intermediate relay node (see item 210 in figure 2, egress LSR 209 removes Lr label), and removing the context label at a receiver (see item 212 in figure 2, MPLS switch 211 removes the label) (see also lines 25-42 of column 5).

“content-based routing, client server affinity, client-specific differentiation, server load balancing”).

	Referring to claim 4, the combination of Acharya, Kompella, and Burckart teaches the system of claim 3 (as shown above), and Acharya further teaches managing content flow comprises managing content flow for load balancing, traffic engineering, and prioritizing traffic scheduling (see lines 6-12 of column 6, “content-based routing, client server affinity, client-specific differentiation, server load balancing”).

	Referring to claim 5, the combination of Acharya, Kompella, and Burckart teaches the system of claim 3 (as shown above), and Acharya further teaches guiding the content chunk delivery comprises determining an egress interface for the content flow in accordance with a routing table for the routing path and an action list for the processing the content chunk (see lines 57-62 of column 4 and lines 4-12 of column 6).

A Label switched Path (LSP) is a sequence of hop-by-hop labels where at each LSR, the label of the incoming packet is used to index into a routing table that provides the next hop that the packet should be forwarded on, as well as the label to be applied to the packet on the outgoing link replacing the incoming label.”).

	Referring to claim 10, the combination of Acharya, Kompella, and Burkart teaches the system of claim 1 (as shown above), and Kompella further teaches the network device providing an interface (see item 38 in figure 2) for operation, administration, maintenance and provisioning (see lines 9-14 of column 12, “User interface module 38 may represent a hardware and/or software module that presents a user interface with which an administrator or other user, such as administrator 39 (“admin 39”), may interact to configure and/or view label context information, as described below in more detail.”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to further modify 

	Referring to claim 11, Acharya teaches a system for Context Label Switching comprising:
	a network device (see “forward proxy 203” in figure 2) including a context label layer for managing a context label (see items 109-112 in figure 1c) for each content chunk of a plurality of chunks (see item 108 in figure 1c), the context label comprising at least one of user ID information, interested content information, location information, time stamp information, and security information, wherein the time stamp information comprises a time stamp when the content chunk is requested, a time stamp when the content chunk is to be provided, and an indication as to how long the content chunk can exist in the system (see item 111 in figure 1 and lines 9-11 of column 4, “In this invention we add an additional MPLS label (111) to encode application-layer information, including information about the content being requested, as shown in FIG. 1c.”), the managing context label comprising:
When the MPLS-aware forward proxy 203 makes a corresponding connection to the server 214, it pushes an appropriate label (LC) onto the label stack. It then places another label (LR) onto the label stack to facilitate routing through the MPLS network. ”); and
	processing the content chunk (see lines 9-27 of column 7, URLs are inspected to determine if they are starting a new session or stopping an existing session), wherein the context label layer comprises:
	a cache plane configured to store and manage the content chunk (see lines 24-27 of column 4, “A forward proxy typically accepts HTTP requests from the clients and makes its own request to the Web server on the clients' behalf, often performing some additional function such as caching or request filtering.”). 

	Acharya fails to teach the context label comprising at least two of interested content information, location information, or user ID information, the user ID information including a consumer ID, a supplier ID, and a device ID, as Acharya only discloses the context label comprising the interested content information.	Acharya also fails to explicitly 
	Kompella teaches, in an analogous system, managing a context label for each content chunk, wherein the context label comprises at least two of interested content information, location information (i.e. source/destination address), or user ID information, the user ID information including a consumer ID (i.e. destination port), a supplier ID (i.e. source port), and a device ID (i.e. MAC address) (see figure 3 and lines 10-29 of column 9, “The label context information may identify, for example, one or more of a source address, a destination address, a source port, a destination port, an ingress address (e.g., an address assigned to an ingress network device, such as network device 12A), an egress network device (e.g., an address assigned to an egress network device, such as network device 12C), a virtual path identifier (as defined by the ATM protocol, for example), a virtual channel identifier (again, as defined by the ATM protocol, for example), a protocol type identifying the protocol to which the data unit corresponds, a customer identifier (e.g., a customer identifier assigned by the service provider to customer networks, such as customer networks 16), a Media Access Control (MAC) address, or any other information that defines a context by which the label may be understood or that may be useful in debugging or otherwise troubleshooting network 14.” 
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Acharya’s system with the above teachings of Kompella such that the context label comprises at least two of the interested content information, location information, or user ID information, instead of just one as taught by Acharya. One of ordinary skill would have been motivated to make such modification because Kompella suggests considering these additional criteria can aid in debugging, traffic filtering and traffic engineering (see lines 10-29 of column 2).
	The combination of Acharya and Kompella fails to explicitly teach the cache plane stores and manages the content chunks in association with the context label.	
	Burckart teaches, in an analogous system, a network device comprising a cache plane configured to store and manage content chunks (“web content element”) in association with a context label (element identifier) (see lines 20-31 of column 16, “When a determination is made that the requested element is a suitable element, the process 500 makes a determination at decision point 510 as to whether the requested element is in the cache.”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the 

	Referring to claim 14, Acharya teaches a method for Context Label Switching comprising:
	determining, by a routing plane of a context label layer, a routing path for a content chunk in accordance with a context label (see lines 25-29 of column 5, “When the MPLS-aware forward proxy 203 makes a corresponding connection to the server 214, it pushes an appropriate label (LC) onto the label stack. It then places another label (LR) onto the label stack to facilitate routing through the MPLS network.”), the context label being managed by the context label layer and comprising at least one of interested content information, location information, and user ID information, the user ID information including a consumer ID, a supplier ID, and a device ID (see item 111 in figure 1 and lines 9-11 of column 4, “In this invention we add an additional MPLS label (111) to encode application-layer information, including information about the content being requested, as shown in FIG. 1c.”), wherein the context label layer performs:
	processing, by a service plane of the context label layer, the content chunk (see lines 9-27 of column 7, URLs are inspected to determine if they are starting a new session or stopping an existing session), and 
	storing and managing, by a cache plane of the context label layer, the content chunk (see lines 24-27 of column 4, “A forward proxy typically accepts HTTP requests from the clients and makes its own request to the Web server on the clients' behalf, often performing some additional function such as caching or request filtering.”).
	Acharya fails to teach the context label comprising at least two of interested content information, location information, or user ID information, the user ID information including a consumer ID, a supplier ID, and a device ID, as Acharya only discloses the context label comprising the interested content information.	Acharya, while teaching a cache plane, fails to explicitly teach the cache plane storing and managing the content chunks in association with the context label.
	Kompella teaches, in an analogous system, managing a context label for each content chunk, wherein the context label comprises at least two of interested content information (i.e. a The label context information may identify, for example, one or more of a source address, a destination address, a source port, a destination port, an ingress address (e.g., an address assigned to an ingress network device, such as network device 12A), an egress network device (e.g., an address assigned to an egress network device, such as network device 12C), a virtual path identifier (as defined by the ATM protocol, for example), a virtual channel identifier (again, as defined by the ATM protocol, for example), a protocol type identifying the protocol to which the data unit corresponds, a customer identifier (e.g., a customer identifier assigned by the service provider to customer networks, such as customer networks 16), a Media Access Control (MAC) address, or any other information that defines a context by which the label may be understood or that may be useful in debugging or otherwise troubleshooting network 14.” 
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Acharya’s system with the above teachings of Kompella such that the 
	The combination of Acharya and Kompella fails to explicitly teach the cache plane stores and manages the content chunks in association with the context label.	
	Burckart teaches, in an analogous system, a network device comprising a cache plane configured to store and manage content chunks (“web content element”) in association with a context label (element identifier) (see lines 20-31 of column 16, “When a determination is made that the requested element is a suitable element, the process 500 makes a determination at decision point 510 as to whether the requested element is in the cache.”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya and Kompella with the above teachings of Burckart. One of ordinary skill would have been motivated to make such modification because Acharya suggests the network devices may perform additional functions such as caching and Burckart teaches similar devices and discloses the particular 

	Referring to claim 15, the combination of Acharya, Kompella, and Burckart teaches the method of claim 14 (as shown above), and Acharya further teaches the management of the context label by the context label layer comprises creating and inserting the context label at a sender (see packet 204 in figure 2, forward proxy 203 adds Lc and Lr labels to the IP pkt), modifying the context label at an intermediate relay node (see item 210 in figure 2, egress LSR 209 removes Lr label), and removing the context label at a receiver (see item 212 in figure 2, MPLS switch 211 removes the label) (see also lines 25-42 of column 5).

	Referring to claim 16, the combination of Acharya, Kompella, and Burckart teaches the method of claim 14 (as shown above), and Acharya further teaches guiding, by a forwarding plane of the context label layer, the content chunk delivery associating the routing plane and managing content flow (see lines 6-12 of column 6, “content-based routing, client server affinity, client-specific differentiation, server load balancing”).



	Referring to claim 18, the combination of Acharya, Kompella, and Burckart teacehs the method of claim 17 (as shown above), and Acharya further teaches the routing table includes mapping between a profile defined by the context label and an I/O interface of a system (see lines 57-62 of column 4, “A Label switched Path (LSP) is a sequence of hop-by-hop labels where at each LSR, the label of the incoming packet is used to index into a routing table that provides the next hop that the packet should be forwarded on, as well as the label to be applied to the packet on the outgoing link replacing the incoming label.”).

	Referring to claim 19, the combination of Acharya, Kompella, and Burckart teaches the method of claim 16 (as shown above), and Acharya further teaches managing content flow comprises managing content flow for load balancing, traffic engineering, and prioritizing traffic scheduling (see lines 6-12 “content-based routing, client server affinity, client-specific differentiation, server load balancing”).

Claims 7, 9, 12, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya in view of Kompella, and further in view of Burckart as applied to claim 1 above, and further in view of Nair et al. (U.S. Pub. No. 2011/0161409 hereinafter “Nair”).

	Referring to claim 7, the combination of Acharya, Kompella, and Burckart teaches the system of claim 1 (as shown above), and Burckart teaches processing the content chunk comprises content distillation (see item 516 in figure 5, extracting elements from parent) and mash up (see items 526 and 526, inserting advertisements), however the combination fails to explicitly teach content dissemination, aggregation and content chunk customization.
	Nair teaches, in an analogous system, a network device performing processing including content distillation, dissemination, mash up, content aggregation and content chunk customization (see paragraphs 4-9, see at least “media mashup”, “automatic segmentation of clips”, “dynamic contextualization”, “advertisements associated with recipients current location, time, and interests”, “sharing instantly among friends”, 
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of Nair. One of ordinary skill in the art would have been motivated to make such modification in order to properly tailor the media to the particular user as suggested by Nair (see paragraph 4-9).

	Referring to claim 9, the combination of Acharya, Kompella, and Burckart teaches the system of claim 1 (as shown above), and Acharya teaches managing the context label comprises determining the next hop (see lines 58-62 of column 4, “routing table provides the next hop”), however the combination fails to teach the managing the context label comprises content search, and managing mobility anchoring and location services.
	Nair teaches, in an analogous system, a network device comprising a routing plane configure to guide content search (content browsing), and to manage mobility anchoring and location service (see abstract, “mobility related sensors” and paragraph 26, “exploring media”, see figures 14-16).
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of 

	Referring to claim 12, the combination of Acharya, Kompella, and Burckart teaches the system of claim 11 (as shown above), and Burckart teaches the processing the content chunk comprises content distillation (see item 516 in figure 5, extracting elements from parent) and mash up (see items 526 and 526, inserting advertisements), however the combination fails to explicitly teach content dissemination, aggregation and content chunk customization.
	Nair teaches, in an analogous system, a network device performing processing including content distillation, dissemination, mash up, content aggregation and content chunk customization (see paragraphs 4-9, see at least “media mashup”, “automatic segmentation of clips”, “dynamic contextualization”, “advertisements associated with recipients current location, time, and interests”, “sharing instantly among friends”, “selection of appropriate content, and “segmenting and transcoding to various bit-rates.”).
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of 

	Referring to claim 21, the combination of Acharya, Kompella, and Burckart teaches the method of claim 14 (as shown above), and Acharya further teaches determining next hop (see lines 58-62 of column 4, “routing table provides the next hop”), however the combination fails to teach the routing plane is configured to guide content search, and to manage mobility anchoring and location service.
	Nair teaches, in an analogous system, a network device comprising a routing plane configure to guide content search (content browsing), and to manage mobility anchoring and location service (see abstract, “mobility related sensors” and paragraph 26, “exploring media”, see figures 14-16).
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of Nair. One of ordinary skill in the art would have been motivated to make such modification in order to properly tailor the media to the particular user as suggested by Nair (see paragraph 4-9).


	Nair teaches, in an analogous system, a network device performing processing including content distillation, dissemination, mash up, content aggregation and content chunk customization (see paragraphs 4-9, see at least “media mashup”, “automatic segmentation of clips”, “dynamic contextualization”, “advertisements associated with recipients current location, time, and interests”, “sharing instantly among friends”, “selection of appropriate content, and “segmenting and transcoding to various bit-rates.”).
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of Nair. One of ordinary skill in the art would have been motivated to make such modification in order to properly tailor the media to the particular user as suggested by Nair (see paragraph 4-9).

Claims 8, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya in view of Kompella and further in view of Burckart as applied to claims 1 and 14 above, and further in view of RFC 2334 and US Pub. No. 2003/0093488 to Yoshida et al. (hereinafter “Yoshida”).

	Referring to claim 8, the combination of Acharya, Kompella, and Burckart teaches the system of claim 1 (as shown above), and Burckart further teaches the storing and managing the content chunk comprises storing the content chunk, updating the content chunk, retrieving the content chunk (see item 414 in figure 4), however the combination fails to teach synchronizing the content chunk with other CLS system, and removing duplicated content chunk.
	RFC 2334 is a memo describing the server cache synchronization protocol (SCSP). RFC 2334 details the advantages of redundant server caches including avoiding a single point of failure in the system (see page 1). SCSP provides a protocol for synchronizing the server caches such that when one cache becomes aware of a change in data, then that change is communicated to all other servers that are actively mirroring that information (see page 2).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the 
	The combination of Acharya, Kompella, Burckart, and RFC 2334 does not explicitly disclose removing duplicated content chunks.
	Yoshida teaches, in an analogous system, a cache server that removes duplicated content (see paragraph 212).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, Burckart, and RFC 2334 with the above teachings of Yoshida such that duplicated content chunks are removed in order improve cache efficiency and performance.

	Referring to claim 13, the combination of Acharya, Kompella, and Burckart teaches the system of claim 11 (as shown above), and Burckart further teaches the storing and managing the content chunk comprises storing the content chunk, updating the content chunk, retrieving the content chunk (see item 414 in figure 4), however the combination fails to teach synchronizing 
	RFC 2334 is a memo describing the server cache synchronization protocol (SCSP). RFC 2334 details the advantages of redundant server caches including avoiding a single point of failure in the system (see page 1). SCSP provides a protocol for synchronizing the server caches such that when one cache becomes aware of a change in data, then that change is communicated to all other servers that are actively mirroring that information (see page 2).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above teachings of RFC 2334 such that there are redundant cache servers that are synchronized in order to improve overall system performance and limit the possibilities of a single point of failure in the system as described by RFC 2334.
	The combination of Acharya, Kompella, Burckart, and RFC 2334 does not explicitly disclose removing duplicated content chunks.
	Yoshida teaches, in an analogous system, a cache server that removes duplicated content (see paragraph 212).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the 

	Referring to claim 20, the combination of Acharya, Kompella, and Burckart teaches the method of claim 14 (as shown above), and Burckart further teaches the storing and managing the content chunk comprises storing the content chunk, updating the content chunk, and retrieving the content chunk (see item 414 in figure 4), however the combination fails to teach synchronizing the content chunk with other CLS system, and removing duplicated content chunk.
	RFC 2334 is a memo describing the server cache synchronization protocol (SCSP). RFC 2334 details the advantages of redundant server caches including avoiding a single point of failure in the system (see page 1). SCSP provides a protocol for synchronizing the server caches such that when one cache becomes aware of a change in data, then that change is communicated to all other servers that are actively mirroring that information (see page 2).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, and Burckart with the above 
	The combination of Acharya, Kompella, Burckart, and RFC 2334 does not explicitly disclose removing duplicated content chunks.
	Yoshida teaches, in an analogous system, a cache server that removes duplicated content (see paragraph 212).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Acharya, Kompella, Burckart, and RFC 2334 with the above teachings of Yoshida such that duplicated content chunks are removed in order improve cache efficiency and performance.
	
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya in view of Kompella, and further in view of Burckart as applied to claim 14 above and further in view of U.S. Patent No. Endo et al. (U.S. Pub. No. 7,120,751 hereinafter “Endo”) and Gopalakrishnan (U.S. Pub. No. 2011/0082946).

Referring to claim 23, the combination of Acharya, Kompella, and Burckart teaches the method of claim 14 (as shown above), however the combination fails to teach the time stamp information comprises a time stamp when the content chunk is requested, a time stamp when the content chunk is to be provided, and an indicator as to how long the content chunk can exist in a system.
	Endo teaches, in an analogous system, a network device comprising a context label layer that manages context labels, wherein the context labels comprise a time stamp of when the data is requested (see lines 21-27 of column 10).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings combination of Acharya, Kompella, and Burckart with the above teachings of Endo. One of ordinary skill in the art would have been motivated to make such modification for cache maintenance purposes (for example, when space is required the oldest data can be purged first).
	The combination of Acharya, Kompella, Burckart, and Endo fails to teach the time stamp when the content chunk is to be provided, and an indicator as to how long the content chunk can exist in a system.
	Gopalakrishnan teaches, in an analogous system, a network device comprising a context label layer that manages context 
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings combination of Acharya, Kompella, Burckart, and Endo with the above teachings of Gopalakrishnan. One of ordinary skill in the art would have been motivated to make such modification for cache maintenance purposes (for example, determining when data has to be transmitted or removed for policy and/or contractual purposes).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992